Per Curiam,
This is a petition presented by the Committee of Censors of the Philadelphia Bar Association to show cause why the respondent, Joseph M. F. Ryan, should not be disbarred or disciplined.
It appears from the petition and record that on or about July 19,1933, a complaint was filed with the Committee of Censors by Mrs. Stella Cohen, alleging that the respondent, while acting as attorney for the estate of one Ella Old-stein, deceased, received the sum of $388 due the estate and that respondent converted the said amount to his own use. A hearing was held by the Committee of Censors, and the testimony was submitted to the court upon hearing on the petition;
The Committee of Censors found as a fact that respondent represented the administrator of the estate of Ella Oldstein, deceased. Respondent, in conjunction with the administrator, opened an account for the estate with The Pennsylvania Company, etc. On June 23, 1931, the administrator received a check in the sum of $388, payable to him as administrator of the estate of Ella Old-stein. The administrator endorsed this check and delivered it to the respondent for the purpose of having it deposited in the account of the estate. Instead of so depositing it to the account of the estate, the respondent endorsed the said check and delivered it to one Joseph L. Fox, who gave to the respondent the amount of cash represented by the check. The respondent used the said sum of $388 without authority for his own personal use. He at no time paid any part of the said sum to the estate or accounted therefor.
On May 5,1933, a further complaint was filed with the Committee of Censors by one Dudzik, averring that the respondent had received from the complainant the sum. of $315 for services to be rendered by the respondent in obtaining from the United States Government veteran’s compensation and war risk insurance, the complainant being the widow of one Andrew Dudzik, who died in the service of the United States during the World War.
On December 21, 1933, the Committee of Censors held a hearing and took testimony on the complaint. It appears from the record that the complainant is the widow of Andrez Dudzik, who died in the service of the United States Government during the World War. The widow was entitled to $57.50 a month from the Government for war risk insurance on the life of her husband. The respondent apparently did nothing to carry out his agreement with his client. Upon demand for the return of the $315 paid to him, the respondent refused to comply with the complainant’s request. After the complaint was filed, the respondent paid the complainant'the sum of $100 in two payments — $50 on August 10,1933, and $50 on October 15,1933.
*637As the testimony taken before the Committee of Censors is made part of this record, it is not necessary here to refer to it more specifically.
The court has carefully considered the testimony and the statements in the answer of the respondent, and the court is of the opinion that the respondent has violated his oath of office as a member of the bar, in that he wilfully appropriated money belonging to a client in the two instances above referred to.
It appears that from 1931 to 1933 four complaints had been filed with the law association against the above respondent, two of which are above referred to in the disposition of this petition.

Decree

And now, June 13, 1934, upon consideration of the rule taken by the Committee of Censors of the Bar Association of the County of Philadelphia, it is ordered that the rule be made absolute, and the said Joseph M. F. Ryan be and is hereby disbarred from practicing at the bar of this court, and that his name be stricken from the roll of attorneys.
Notice of this order to be given by the prothonotary to the Supreme and Superior Courts of Pennsylvania, the several Courts of Common Pleas, the Orphans’ Court and the Municipal Court of the-City and County of Philadelphia.